DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,5-8,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2009 044 234 (DE ‘234) in view of Kumeth-2006/0016667 (Kumuth’667).
DE’234 discloses (Figures 8-10):
-	a vibrational drive (oscillatory drive unit 23; see [0028]-[0030]), further comprising:
-	a polishing dish (oscillating disk 25) which is fixedly connected to the vibrational drive (23), and 
-	a polishing tray/bowl ( operating container 1; see figure 3) which is designed to hold a polishing medium 15 and the samples to be polished (workpieces 5; see figure 1 and [0009]) and which is coupled to the polishing dish (oscillating disk 25) (see figure 10 and [0006]).
DE’234 does not disclose the particulars of the vibrational drive.  The technical problem to be solved consists in keeping the amount of vibrational energy that is emitted to the load-bearing surroundings low (see also page 1, lines 27-29 and page 2, lines 20-22 of the present application). 
In light of the technical problem addressed, a skilled person would therefore be defined as an expert in the field of drive units. 
The expert would thus look for solutions in the prior art and would, in the field of drive units, identify document Kumuth’667 since Kumuth’667 relates to a drive unit (or more specifically with an improved arrangement of the leaf springs of this vibrational drive unit) which allows undesired oscillations to be considerably attenuated (see [0003]). 
Kumuth’667 relates to improvements to a known vibrational drive unit which, as explained in paragraph [0003], achieves a balance between oscillating forces as a result of the particular design of two counter-rotating oscillating masses, and "this design [ allows for] considerable damping of undesired oscillations that are introduced into the base piece and are transferred therefrom to the machine frame". 
Kumuth’667 is equipped with the following vibrational drive: 
a base piece 7, a counter-oscillating piece 8, a vibrational plate 3, a first driving part 19 and a second driving part 18; the base piece 7 and the counter-oscillating piece 8 are connected via first leaf springs 10, the main planes of which are grouped around a central axis D like radial areas of screw helices; the base piece 7 and the vibrational plate 3 are connected via second leaf springs11, the main planes of which are grouped around the central axis D like radial areas of screw helices [0019]; and the first driving part 19 is supported on the counter-oscillating piece 8, while the second driving part 18 is supported on the vibrational plate 3 such that counter-rotational oscillating movements between the counter-oscillating piece and the vibrational plate are created during operation of the vibrational drive. 
This allows the oscillating forces to be kept in balance. 
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to substitute the vibrational drive unit of DE’234 with the particular vibrational drive unit (plus the specific orientation of the leaf spring elements) of Kumuth’667, in order to obtain the advantage of a smooth-running vibrational drive with low vibrational energy that prevents undesired oscillations. 
DE’234 further discloses: 
3. (Currently Amended) The vibration polishing device of claim , wherein the polishing medium comprises a carrier material {liquid) and polishing agent 15.  
5. (Currently Amended) The vibration polishing device of claims 1, wherein the polishing tray/bowl 1 is coupled to the polishing dish/disk 25 Fig 10, [0006] capable to be detachable.  
6. (Currently Amended) The vibration polishing device of claim 5, wherein the detachable coupling of the polishing bowl 1 to the polishing disk 25 is by magnetic holding force 31 [0029] Fig 8.  
7. (Currently Amended) The vibration polishing device of claim 6, wherein ferromagnetic layers or parts 31 are attached on the upper side of the polishing disc (25) and on the underside (3) of the polishing bowl/tray 1 [0029].
Regarding claim 8.  DE’234 discloses 8. (Currently Amended) The vibration polishing device of claims 5, wherein the polishing bowl 1 can be closed with a lid 3 and has a carrying handle 21 to be placed on the polishing disc via magnet 31 and lifted from the polishing disc as a closed container. 
Regarding the material being plastic, it would have been obvious to one of ordinary skill in the art at time invention was made to form the bowl/tray 1 out of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
DE’234 Fig 8 shows 11. (Currently Amended) The vibration polishing device of claim 1, wherein centering and/or indexing means 11 are arranged between the polishing disk 25 and the polishing bowl 1.
	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE’234 in view of Kumuth’667 as applied to claims above, and further in view of EP-2638992.
Claim 2: a control device for the vibrational drive is implicit from Kumuth’667, paragraph [0022], lines 17-22 and paragraph [0023], lines 25-29. 
The feature 'acceleration sensor for measuring accelerations of the vibrational driving elements during operation' is an obvious features. 
In respect of the operating frequency of the drive unit, Kumuth’667 (see paragraph [0023], lines 25-29) already discloses that "the aim is to achieve supra-critical operation at an operating frequency lying below the natural frequency". Even though no other information is disclosed on this issue, a skilled person would find, in the teaching of EP’992 that relates to a vibrational device for surface hardening, an acceleration sensor which was used for the same purpose, i.e. to be able to monitor the operating frequency of a vibrational drive (and carry out the method according to the desired operating frequencies; see page 3, paragraphs [0015] and [0017], which states that "the container is preferable equipped with a sensor for continuously measuring the acceleration and to control that the resonance frequency is reached"). 
It would therefore be obvious for a person of ordinary skill in the art to readily apply the features of an acceleration sensor, as taught by EP’992 to the device of DE’234 in view of Kumuth’667 in order to control the motors and oscillation for enhanced machining. 


Claims 9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE’234 in view of Kumuth’667 as applied to claims above, and further in view of Szopo-3552593.
	DE’234 in view of Kumuth’667 does not teach wherein the containers are stackable wherein the bottom of bowl/tray has a recess and the lid has a projection so that containers can stack with projection of lid fit within recess of bowl bottom. However, Szopo teaches stackable/nesting containers 10 (Fig 7) wherein the bottom of container bowl has a recess 15 and the top lid has a projection 22 so that the containers can stack with projection of lid fitting in the recess of bowl bottom for stacking. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide DE’234 in view of Kumuth’667 with a stackable design, as taught by Szopo, such that the bowl has a recess and the lid has a projection for stacking plural containers in order to save space and conveniently store unused containers/bowls.
Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE’234 in view of Kumuth’667 as applied to claims above, and further in view of DE-1171303 (DE’303).
DE’234 in view of Kumuth’667 does not use a polishing cloth along with suspended particles (claim 4) and does not use an elastic ring in conjunction with a groove in the bowl to clamp polishing cloth down (claim 12).  However, DE’ 303 teaches a polishing bowl 17 with a polishing cloth 4 attached via elastic ring 15.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the bowl of DE’234 with a polishing cloth attached via elastic ring, as taught by DE’303, in order to have additional polishing means (cloth) beyond the suspended abrasive medium and using an elastic ring allows secure attachment with easy replacement with worn out cloths.



PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices of vibrational polishing of workpieces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 4, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723